DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5, 7-9 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al US 20160204912 A1 in view of Seok U.S. 20170048048 A1.
As per claims 2, 7 and 13 Sun et al teaches a method comprising: transmitting, by an access point (AP) (see fig.1 element 10 or 14), a frame to a receiving station (STA) (see fig.1 element 25) (see para [0040] for…. the AP 14 transmits a data unit to a single client station 25 (DL SU transmission), or receives a data unit transmitted by a single client station 25), the frame comprising a preamble portion including a signal (SIG) field (see fig.2 element 210 and para [0043]  for……The data unit 200 includes a preamble including a legacy short training field (L-STF) 202, a legacy long training field (L-LTF) 204, a legacy signal field (L-SIG) 206, a replicated legacy signal field (RL-SIG) 208, a first HE signal field (HE-SIG-A) 210,  wherein the SIG field comprises a first subfield including information representative of a  number of Long Training Fields (LTF) symbols (see fig.14 element 1402-4 and para [0077] for….. one or more of the format subfield 1402-2, the N_LTF subfield 1402-04, the type of LTF subfield 1402-6, the data GI subfield 1402-8, the signal extension subfield 1402-10, and resource allocation subfield 1402-12 are included in the HE-SIG-A 210 of the data unit 200. In such embodiments, the one or more of the format subfield 1402-2, the number of N_LTF subfield 1402-04).
However Sun et al does not explicitly teach wherein the SIG field comprises a first subfield including information representative of a total number of Long Training Fields (LTF) symbols.
Seok teaches wherein the SIG field comprises a first subfield including information representative of a total number of Long Training Fields (LTF) symbols (see para [0158] for… when the numbers of HEW-LTFs transmitted by the terminals are identical to each other, information about the total number of HEW-LTFs actually transmitted (e.g., 4) may be included in each HEW SIG-A).
It would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention, to modify Sun to include Seok’s information about the total number of HEW-LTFs actually transmitted (e.g., 4) may be included in each HEW SIG-A) so that each STA would transmit PSDUs in conformity with the numbers of transmittable spatial streams designated by the AP to indicate user specific information. Such modification would allow each STA to determine whether beamforming is applied in the HEW SIG-A and further facilitate the system capability to align their transmission times of the uplink MU-MIMO PPDU with the transmission times of the uplink MU-MIMO PPDU of the other STAs by MAC padding.
As per claims 3 and 14, Sun and Seok in combination would teach wherein the transmitting the frame comprises: transmitting, by the AP, the preamble portion to the receiving STA based on a beamforming steering matrix (see Seok para [0161] for….. if the information indicating whether beamforming is applied is included in the HEW SIG-A, all STAs should perform beamforming application in unison. In this case, a same beamforming mechanism (e.g., a beamforming steering matrix is applied))  that is used to transmit a payload portion of the frame so that each STA would transmit PSDUs in conformity with the numbers of transmittable spatial streams designated by the AP to indicate user specific information. Such modification would allow each STA to determine whether beamforming is applied in the HEW SIG-A and further facilitate the system capability to align their transmission times of the uplink MU-MIMO PPDU with the transmission times of the uplink MU-MIMO PPDU of the other STAs by MAC padding.
As per claims 4, 8 and 15,  Sun and Seok in combination would teach wherein the SIG field in the preamble portion further comprises a second subfield including second information representative of a total number of spatial streams (see Seok para [010] for…. In the foregoing description, in an aspect, when the total number of spatial streams to be transmitted is two, a total of two HEW-LTFs are transmitted.) transmitted by a plurality of collaborating APs to the receiving STA so that each STA would transmit PSDUs in conformity with the numbers of transmittable spatial streams designated by the AP to indicate user specific information. Such modification would allow each STA to determine whether beamforming is applied in the HEW SIG-A and further facilitate the system capability to align their transmission times of the uplink MU-MIMO PPDU with the transmission times of the uplink MU-MIMO PPDU of the other STAs by MAC padding.
As per claims 5, 9 and 16 Sun and Seok in combination would teach wherein the total number of LTF symbols is based on the total number of spatial streams transmitted by the plurality of collaborating Aps so that each STA would transmit PSDUs in conformity with the numbers of transmittable spatial streams designated by the AP to indicate user specific information. Such modification would allow each STA to determine whether beamforming is applied in the HEW SIG-A and further facilitate the system capability to align their transmission times of the uplink MU-MIMO PPDU with the transmission times of the uplink MU-MIMO PPDU of the other STAs by MAC padding.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 10 and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al US 20160204912 A1 in view of Seok U.S. 20170048048 A1 an in further view of Bharadwaj et al US 20170181136 A1.
As per claims, 6, 10 and 17 Sun and  Seok in combination do not explicitly teach wherein the SIG field in the preamble portion comprises a third subfield including third information representative of a BSS color.
Bharadwaj et al teaches a SIG field in the preamble portion comprises a third subfield including third information representative of a BSS color (see figs.4and 14 element 1401 and para [0178] for…. the “BSS Color” field shown with reference to HE-SIG-A field contents 1401, 1601, 1701, 1901, 2001, 2101, and/or 2201 may contain six bits to identify a BSS).
It would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention, to modify the combination of Sun and Seok to include Bharadwaj SIG field in the preamble portion comprises a third subfield including third information representative of a BSS color to support identifying to which BSS the packet belongs and further indicate public action frames and doppler procedure. In addition the Spatial Reuse field would convey knowledge in conjunction with BSS Color field to help determine if STA could do spatial reuse transmission and therefore prepare the receiver for better channel estimation.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-10 and 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,251,841 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the above U.S, patent teach  an electronic device configured to communicate between a plurality of collaborating Access Point (APs) and a receiving station (STA) operating in a wireless local area network (WLAN), the method comprising having a processor to transmit a data frame to a receiving STA, wherein each data frame comprises a preamble portion, the preamble portion including a signal (SIG) field, and wherein the SIG field comprises a first subfield including information representative of a total number of spatial streams transmitted to the receiving STA by the plurality of collaborating Aps. While the independent claims of the  current pending application teaches a method comprising: transmitting, by an access point (AP), a frame to a receiving station (STA), the frame comprising a preamble portion including a signal (SIG) field, wherein the SIG field comprises a first subfield including information representative of a total number of Long Training Fields (LTF) symbols. One skilled in the art would recognize that the claimed subject matters of the current application is taught by the above U.S patent.
Therefore it would have been obvious the one of ordinary in the art, at the time of filing or before the effective filing date of the claimed invention, to modify the claims of current application to include the claimed subject matter of the U.S. patent so that a processor could be configured to perform the reception and transmission operation between the stations. Such modification would facilitate the system to decode bit pattern configured to indicate the correspondence between the one or more compressed beamforming reports and the one or more stations and further enhance the system to minimize interference and improve quality of service for communications with STAs.
11,252,841
17/580,308
1. An electronic device configured to communicate, as an Access Point (AP) from a plurality of collaborating APs, with a plurality of stations (STAs) operating in a wireless local area network (WLAN), the electronic device comprising: a processor coupled to a network interface; and a computer readable storage medium, the computer readable storage medium storing instructions executable by the processor to: transmit a data frame to a receiving STA, wherein the receiving STA is part of the plurality of STAs, the data frame comprising a preamble portion, the preamble portion including a signal (SIG) field, and wherein the SIG field comprises a first subfield including information representative of a total number of spatial streams transmitted to the receiving STA by the plurality of collaborating APs.
2. (New) A method comprising: transmitting, by an access point (AP), a frame to a receiving station (STA), the frame comprising a preamble portion including a signal (SIG) field, wherein the SIG field comprises a first subfield including information representative of a total number of Long Training Fields (LTF) symbols.
6. An electronic device configured to communicate, as an Access Point (AP) from a plurality of collaborating APs, with a plurality of stations (STAs) operating in a wireless local area network (WLAN), comprising: a processor coupled to a network interface; and a computer readable storage medium, the computer readable storage medium storing instructions executable by the processor to: transmit a data frame to a receiving STA, wherein the receiving STA is part of the plurality of STAs, the data frame comprising a preamble portion, the preamble portion including a signal (SIG) field, and wherein the SIG field comprises a subfield including information representative of a total number of Long Training Fields (LTF) symbols.
7. (New) A method comprising: receiving, by a receiving station (STA), a frame from an access point (AP), the frame comprising a preamble portion including a signal (SIG) field comprising a first subfield including information representative of a total number of Long Training Fields (LTF) symbols.
11. An electronic device configured to communicate, as an Access Point (AP) from a plurality of collaborating APs, with a plurality of stations (STAs) operating in a wireless local area network (WLAN), comprising: a processor coupled to a network interface; and a computer readable storage medium, the computer readable storage medium storing instructions executable by the processor to: transmit a data frame to a receiving STA, wherein the receiving STA is part of the plurality of STAs, the data frame comprising a preamble portion, the preamble portion including a signal (SIG) field, and wherein the SIG field comprises a first subfield including information representative of a total number of spatial streams transmitted to the receiving STA by the plurality of collaborating APs, and a second subfield including information representative of a total number of LTF symbols.
13. (New) An access point (AP) comprising: at least one processor; and a non-transitory computer readable storage medium storing programming, the programming including instructions that, when executed by the at least one processor, cause the AP to: transmit a frame to a receiving station (STA), the frame comprising a preamble portion including a signal (SIG) field, wherein the SIG field comprises a first subfield including information representative of a total number of Long Training Fields (LTF) symbols.
15. A method of communication between a plurality of collaborating Access Point (APs) and a receiving station (STA) operating in a wireless local area network (WLAN), the method comprising: transmitting, by each AP in the plurality of collaborating APs, a data frame to the receiving STA, wherein each data frame comprises a preamble portion, the preamble portion including a signal (SIG) field, and wherein the SIG field comprises a first subfield including information representative of a total number of spatial streams transmitted to the receiving STA by the plurality of collaborating APs.
13. (New) An access point (AP) comprising: at least one processor; and a non-transitory computer readable storage medium storing programming, the programming including instructions that, when executed by the at least one processor, cause the AP to: transmit a frame to a receiving station (STA), the frame comprising a preamble portion including a signal (SIG) field, wherein the SIG field comprises a first subfield including information representative of a total number of Long Training Fields (LTF) symbols.


Allowable Subject Matter
Claims 11-12 are allowed over the prior arts of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180278308 or US 20200328925 A1 US 20190305989 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633